Citation Nr: 0921242	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-24 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant & his spouse


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from April to May 1975 and 
March 1979 to February 1983. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which, in pertinent part, denied the Veteran's claim 
of service connection for bilateral hearing loss.  The 
Veteran disagreed with this decision in December 2003.  He 
perfected a timely appeal in July 2005.  The Veteran 
testified at a videoconference Board hearing at the RO in 
Portland, Oregon, before the undersigned Acting Veterans Law 
Judge in May 2008.  

An April 2006 Decision Review Officer (DRO) decision granted 
service connection for left ear hearing loss, assigning a 
zero percent rating effective June 12, 2003.  The Veteran 
disagreed with this decision in June 2006 with respect to the 
zero percent rating assigned to his service-connected left 
ear hearing loss.  He perfected a timely appeal in April 
2007.

In July 2008, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  The Board also denied the 
Veteran's claim of service connection for right ear hearing 
loss and residuals of a head injury, to include headaches.  
With regard to the service connection claims denied in the 
Board's July 2008 decision, that decision is final and those 
issues are no longer before the Board.  See 38 C.F.R. § 
21.1100 (2008).


FINDING OF FACT

Audiometric testing reveals, at worst, Level I hearing acuity 
in the left ear and Level I hearing acuity in the right ear.



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
service-connected left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 3.383, 3.385, 4.85, Diagnostic Code (DC) 
6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The veteran's initial compensable rating claim for left ear 
hearing loss is a "downstream" element of the RO's grant of 
service connection for this disability in the currently 
appealed rating decision.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In June 2003, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete this claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

Additional notice of the five elements of a service-
connection claim was provided in October 2007 and April and 
August 2008, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
June 2003 letter was issued to the Veteran prior to the April 
2006 DRO decision.  Because the Veteran's initial compensable 
rating claim is being denied in this decision, any question 
as to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328; see also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the veteran on the issue of 
service connection for left ear hearing loss, and because the 
veteran's higher initial rating claim for left ear hearing 
loss is being denied in this decision, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision and any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held that, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for an 
initial compensable rating for left ear hearing loss 
originates, however, from the grant of service connection for 
this disability.  Consequently, Vazquez-Flores is 
inapplicable.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran also has been provided with VA examinations which 
address the current nature and severity of his service-
connected left ear hearing loss.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.


Analysis

The Veteran contends that his service-connected left ear 
hearing loss is more disabling than currently evaluated.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.97.

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations for hearing loss range from non-compensable to 
100 percent based on organic impairment of hearing acuity.  
Evaluation of hearing impairment is arrived at by a 
mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85.  Average 
puretone decibel loss for each ear is located on Table VI 
along a horizontal axis, and percent of discrimination is 
located along a vertical axis.  "Puretone threshold average" 
as used in Tables VI and VIa, is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided 
by four.  This average is used in all cases (including those 
in 38 C.F.R. § 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under DC 6100.

38 C.F.R. § 4.85(f) notes that when only one ear is service-
connected the other ear is assigned Level I hearing acuity to 
determine the appropriate evaluation under DC 6100.  See 
38 C.F.R. § 4.85(f) (2008).  For the Veteran's right ear to 
be considered service connected, hearing impairment in the 
left ear must be compensable to a degree of 10 percent or 
more.  See 38 C.F.R. § 3.383(a)(3) (2008).

For purposes of rating disabilities which arise out of a 
service connected hearing loss, however, the Board is 
restricted to a mechanical application of the rating schedule 
to the numeric values found.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

The Veteran's left ear hearing loss currently is evaluated as 
zero percent disabling (non-compensable).  To receive a 10 
percent evaluation for left ear hearing loss, the evidence 
must show that the hearing loss rises to the level of 
severity outlined in 38 C.F.R. § 4.85, DC 6100, Table VII.  
See 38 C.F.R. § 4.85, DC 6100, Table VII (2008).

A December 2004 VA audiological examination shows the 
puretone thresholds, in decibels, were as follows:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT







LEFT
25
20
25
40
28
96%
I

The diagnoses were mild sensorineural hearing loss from 250 
Hz through 8000 Hz in both ears.   

A VA audiological examination was conducted in January 2006; 
however, audiometric testing was not done at that time.  

An August 2008 VA audiological examination shows the puretone 
thresholds, in decibels, were as follows:  




HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT







LEFT
30
25
30
45
33
96%
I

The diagnoses were mild to moderate sensorineural hearing 
loss from 250 Hz through 8000 Hz in both ears.  The VA 
examiner noted that the Veteran's hearing loss would have an 
effect on his occupational functioning and daily activities.  
He would hear conversational speech adequately in quiet, but 
would have trouble hearing soft speech, speech at a distance, 
or if a lot of background noise is present.  He also would 
find hearing aids beneficial in many listening situations.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
for left ear hearing loss.  Regarding the Veteran's left ear 
hearing loss, the audiological findings of record, as applied 
to 38 C.F.R. § 4.85, Table VI, correspond to, at worst, Level 
I hearing acuity.  The Board notes that the Veteran's right 
ear is assigned Level I hearing acuity.  See 38 C.F.R. 
§ 4.85(f).  When these two findings are applied to the 
criteria set out in 38 C.F.R. § 4.85, Table VII, they provide 
a disability rating of zero percent.  Given the foregoing, 
the Veteran's hearing loss, left ear, is currently rated at 
the correct level, as set forth in applicable hearing 
schedule criteria.  38 C.F.R., § 4.85, DC 6100, Table VII.  
Thus, the Board finds that the criteria for an initial 
compensable rating for left ear hearing loss have not been 
met.

Additional evidence in support of the veteran's initial 
compensable rating claim is his own lay assertions and May 
2008 videoconference Board hearing testimony.  As a lay 
person, however, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).     

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected left ear hearing loss at any other time 
within the appeal period.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2008).  
Although the August 2008 VA examiner opined that the 
Veteran's hearing loss would have an effect on his 
occupational functioning, the Veteran has presented no 
evidence indicating that his service-connected left ear 
hearing loss markedly interferes with his employment or 
requires frequent periods of hospitalization.  Thus, the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2008).  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


